62 F.3d 1411
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.IN RE:  Daniel J. DILL, Debtor.  GENERAL ELECTRIC MORTGAGEINSURANCE COMPANY, Appellant,v.Daniel J. DILL, Appellee.
No. 95-1042.
United States Court of Appeals,First Circuit.
July 28, 1995.

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS [Hon.  Reginald C. Lindsay, U.S. District Judge.]
Richard W. Gannett on brief for appellant.
Leonard A. Berkal and Berkal, Stelman, Davern & Shribman on brief for appellee.
Before SELYA, CYR and BOUDIN, Circuit Judges..
D.Mass.
AFFIRMED.
PER CURIAM.


1
We have carefully reviewed the record in this case, including the briefs of the parties.  We find that appellant has failed to meet its burden, see In re Nelson, 100 Bankr. 905, 906 (Bankr.N.D.Oh.1989), of showing that "assets of such probability, administrability and substance ... exist as to make it unreasonable under all the circumstances for the court not to deal with them."  In re Herzig, 96 B.R. 264, 266 (Bankr. 9th Cir.  BAP1989) (citations omitted).  We note as well that the record discloses no justification for the substantial delay in filing the motion to reopen.  See Fed.  R. Bankr.  P. 9024 (motion to reopen must be made within reasonable time after case is closed);  Virgin Islands Bureau of Internal Revenue v. St. Croix Hotel Corp., 60 B.R. 412, 414 (D.V.I.1986).  Therefore, we find no abuse of discretion in the decision of the bankruptcy court not to reopen this case pursuant to 11 U.S.C. Sec. 350(b).


2
Affirmed.